Citation Nr: 1700130	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for a genitourinary disorder, to include stricture, bulbar urethra.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from June 1978 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A substantive appeal was received in February 2013, which was accepted by the RO as timely received.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

The Veteran was previously denied service connection for the claimed condition.  The current claim is not a new claim because in his prior claims the Veteran described, and VA had construed, the claim as encompassing any genitourinary disorder, including those involving the urethra and prostate.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  In an August 2002 rating decision, the RO specifically found that "[s]ervice connection for prostatitis or any type of urinary tract disorder is denied because no new and material evidence was submitted."  Therefore, his current claim must be considered as a petition to reopen, and the Board has recharacterized the issue to reflect this jurisdictional issue.  The Board does not have jurisdiction to address the merits of a previously denied claim without first determining that new and material evidence has been submitted.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDING OF FACT

The evidence received since July 2003 is either cumulative or redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim, and does not raises a reasonable possibility of substantiating the claim. 

CONCLUSION OF LAW

Because evidence received since July 2003 is not new and material, the criteria to reopen the claim of service connection for a genitourinary disorder, to include stricture, bulbar urethra, are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking to reopen a prior claim of service connection for a genitourinary disorder, to include urethra stricture.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

(1) Finality of Prior Claims

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104.  Generally, a VA decision becomes final if a notice of disagreement (NOD) is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011). 

To the contrary, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

(2) Reopening

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19, 123 (2010).  If the McLendon standard is met, the claim should be reopened.  See id.  

B.  Discussion

(1) Finality of Prior Claims

The Veteran filed an original claim of service connection for the instant disability in October 1988.  That claim was denied in a February 1989 rating decision.  A petition to reopen was filed in April 1992, which was denied in an August 1992 notice letter.  The Veteran filed a petition to reopen in November 1996, which was denied in a March 1997 rating decision (reissued in April 1997).  He then filed a petition to reopen in September 1999.  He was informed in April 2000 that this claim was closed after his failure to respond to an October 1999 RO letter asking him to submit new evidence on the issue.  

With regard to each of these claims, there is some question as to whether the rating decisions and decisional notice letters were received by the Veteran.  For instance, the March 1997 rating decision was returned as undeliverable.  The RO contacted the Post Master to verify the Veteran's address, but it is not clear that the rating decision and notice letters were re-mailed to the new address.  

Notwithstanding these questions as to the finality of the prior decisions, the Veteran filed a further petition to reopen in September 2001.  A rating decision was issued in August 2002, and the Veteran filed an NOD in July 2003.  A statement of the case (SOC) was issued later in July 2003.  The Veteran did not then perfect his appeal.  

Notification of the August 2002 rating decision and the July 2003 SOC were sent to his last known mailing address of record, and neither was returned as undeliverable.  For instance, the SOC was mailed to the address set forth in the NOD from just a few days prior.  Accordingly, it is presumed he received them.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

This subsequent final adjudication of the claim, which is identical to the prior claims, terminates the pending status of any earlier claim that remained pending.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).

Furthermore, the RO received a letter from the Veteran in April 2000, which was within one year of the October 1999 letter asking him to submit new evidence regarding his claim.  That letter exactly reiterated his prior contentions which had been raised in his prior claims.  Thus, this statement was not responsive to the RO's October 1999 request for new evidence.  

Even if it were responsive, because no decision was issued on the claim, the claim cannot have remained pending under 38 C.F.R. § 3.156(b).  See Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams, 521 F.3d at 1351).  Moreover, there is no question as to the finality of the prior claim in light of the subsequent final denial in August 2002, when the Veteran did not timely perfect an appeal of that decision.  

In short, the Veteran did not perfect an appeal following issuance of the July 2003 SOC.  No new and material evidence was received prior to expiration of the appeal period, and no further official service department records have been obtained.  Accordingly, the prior claims became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.
  
(2) Whether Claim is Reopened

The pertinent evidence associated with the claims file at the time of the prior decisions consisted of the Veteran's own statements describing his injury during service.  Also of record, including in January 1997, were his statements that a VA doctor had told him his stricture was a result of the in-service injury.  Also of record were his service treatment records (STRs) and VA medical records.  

The RO denied the claims on the basis that the evidence did not establish that a current condition was related to service.  

The evidence associated with the claims file since July 2003 consists of further VA medical records, his Social Security Administration (SSA) records, private medical records, his own statements, and an October 2011 VA examination.  

The Board finds that the statements from the Veteran are not "new."  Even assuming the credibility of these statements, they duplicate his earlier statements describing (a) the nature of his in-service injury and (b) his assertion that a doctor at VA told him that his condition must be due to the in-service injury.  

In his March 2012 NOD, the Veteran wrote that a VA doctor told him the insertion of a catheter in November 2010 was "NEW evidence the VA was looking for."  The Board notes that this statement is not describing a positive nexus opinion from this doctor, which is the reason was previously denied.  Thus, the insertion of a catheter is not new and material evidence on this basis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the question of whether evidence is new and material is a legal determination and not a medical one.  Thus, the doctor's opinion that the insertion of the catheter is new and material is nondeterminative.  

The Veteran wrote in January 2011 that a January 2011 RO letter referred to one incident of right testicle pain in July 1978.  The Veteran argued that this would be new evidence because he had never mentioned the July 1978 incident.  He further contended that there should be a written inquiry from his drill instructors to see if they documented his claimed injury in their reports.  The Board notes that the Veteran's entire STRs were associated with the claims file at the time of the prior denial.  Those STRs contain the July 1978 treatment record referred to in the January 2011 RO letter.  Hence, reconsideration of the claim under § 3.156(c) is not warranted.  

Moreover, there is no reasonable basis to believe that remanding the claim to attempt to obtain activity reports, which may or may not have been created by his drill instructors, would help substantiate the claim.  See Raugust v. Shinseki, 23 Vet. App. 475, 478-79 (2010); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  The Veteran's speculative statement indicating the possibility that such records were kept is not sufficient to reopen the claim.  Hence, the lay statements from the Veteran are not new and material evidence and do not otherwise provide a basis for reopening the claim.  

The remaining evidence is "new" in that it was not before the adjudicator in July 2003.  However, the Board finds that the new evidence is not "material" because it does not relate to whether his condition is the result of an injury during service, which is the reason the claim was previously denied.  Instead, this evidence simply reflects ongoing evaluation and treatment for the condition.  

In this regard, the Board wishes to highlight a July 2003 VA Genitourinary consultation, which states that the "mechanism of injury was from 1978 when he jumped and landed and suffered a straddle injury [during service]."  This statement, in context, is in the nature of a transcription of a history from the Veteran.  It does not appear to be an assessment as to etiology independently derived at by the examining specialist.  Thus, this statement is not a positive nexus opinion.  Instead, it is a reiteration of the Veteran's own lay statements, which are not new and material.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (A VA examination report "must be read as a whole" to determine the examiner's rationale.)

Moreover, this evidence is not consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  In this regard, it is important to note that the RO did, in fact, arrange for a VA examination.  That VA examination, conducted in October 2011, resulted in a negative opinion.  The mere fact that the RO decided to obtain a VA examination does not result in a binding finding that new and material was submitted.  See Jackson, 265 F.3d at 1369; Murphy v. Shinseki, 26 Vet. App. 510 (2014); Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009); see also 38 C.F.R. § 3.159(c)(4)(C)(iii); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (VA is not required to obtain a VA examination unless new and material evidence is reopened).  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for a genitourinary disorder, to include stricture, bulbar urethra, has not been received.  As the Veteran has not met the threshold burden of submitting new and material evidence to reopen the previously denied claim, the appeal is denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

Because new and material evidence has not been received to reopen the claim of service connection for a genitourinary disorder, to include stricture, bulbar urethra, the appeal is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


